SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the appeal is DISMISSED IN PART and that the judgment of said District Court be and it hereby is AFFIRMED.
Frank McCarron appeals from a judgment, entered November 21, 2002, convicting him, after a plea of guilty, of the unlawful possession of firearms by a convicted felon, in violation of 18 U.S.C. §§ 922(g) and 942(a)(2). McCarron was sentenced to a term of imprisonment of seventy-seven months, a three-year term of supervised release, and a $100.00 special assessment.
McCarron first contends that the sentencing court improperly denied his motion for a downward departure. “A district court’s refusal to grant a downward departure is not appealable unless the court committed an error of law or misapprehended its power to depart.” United States v. Acevedo, 229 F.3d 350, 356 (2d Cir.2000). We find that neither of these conditions are met here. Accordingly, McCarron’s appeal on this ground is dimissed.
McCarron also asserts that he received ineffective assistance of counsel. Specifically, he argues that his guilty plea was improperly obtained because his attorney failed to precisely predict the sentencing range McCarron would receive under the Federal Sentencing Guidelines. The record discloses, however, both that the attorney’s mis-estimate of the sentencing range was minor, and that McCarron received fully adequate representation at his sentencing hearing. We therefore find McCarron’s claim to be without merit.
Accordingly, for the reasons set forth above, the appeal is DISMISSED IN PART and the judgment of the District Court is hereby AFFIRMED.